Title: To Benjamin Franklin from F. Bayard, 2 May 1778
From: Bayard, François-Louis
To: Franklin, Benjamin


Monsieur
Paris Le 2 May 1778
Je vous supplie d’ecouter favorablement Monsieur jolly de la Tour Interessé dans La maison de Messieurs famin De Londres dont un d’eux a habitté Longtems La Georgie. Je me flatte Monsieur que vous auréz été satisfait de la maniere dont j’ai Traitté avec Monsieur Platt d’après votre Recomandation. J’aurai sous peu l’honneur de prendre vos instructions a ce sujet et de vous Reiterer Les assurances du Respect avec lequel je suis Votre très humble et obeissant Serviteur
F. BayardCloitre Saint Opportune quartier St. Denis
 
Addressed: A Monsieur / Monsieur franklin chez Monsieur Le Rey de Chaumont / A Passy
Notation: Bayard Paris 2 may 1778.
